Citation Nr: 1011161	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-00 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for the post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for the lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The appellant had active service from August 1977 to August 
1981; from December 1982 to December 1990; from October 2001 
to August 2002; from October 2003 to November 2004; and from 
June 2005 to December 2006.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In October 2008, a videoconference hearing was held between 
the RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

In January 2009, the Board increased the initial scheduler 
evaluation for the veteran's service-connected PTSD from 30 
percent to 50 percent disabling, and denied the Veteran's 
claims for initial evaluations in excess of 10 percent for 
lumbar spine and left knee disabilities.    The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), which in a November 2009 
Order, granted the parties' Joint Motion, vacating that part 
the Board's decision regarding an initial evaluation of 50 
percent for PTSD, and an initial evaluation of 10 percent for 
the Veteran's lumbar spine disability, and remanding these 
claims for compliance with the terms of the Joint Motion.  

Because the Veteran has appealed the initial evaluations 
assigned to the post-traumatic stress disorder (PTSD) and the 
lumbar spine disability when service connection was granted 
and he has continuously prosecuted his case since that time, 
the Veteran is, in effect, asking for higher ratings 
effective from the date service connection was granted.  As 
such, the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999) is for application.  Therefore, the issues on appeal 
are as listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a November 2009 Order, the Court granted a Joint Motion in 
which the parties agreed that the issues of entitlement to an 
initial evaluation in excess of 50 percent for PTSD, and an 
initial evaluation in excess of 10 percent for the Veteran's 
lumbar spine disability should be remanded.  The parties to 
the Joint Motion did not challenge that part of the January 
2009 Board decision that denied the Veteran's claim for an 
initial evaluation in excess of 10 percent for the left knee 
disability.

In the Joint Motion, the parties found that the Board relied 
on a February 2007 VA examination to conclude that the 
evidence of record more nearly approximated the criteria for 
a 50 percent evaluation for the Veteran's service-connected 
PTSD.  The parties found that the Board failed to discuss the 
Veteran's October 2008 hearing testimony pertaining to 
relevant symptomatology bearing on his current level of 
disability, particularly statements indicating  that he 
believed that his symptomatology had gotten "significantly 
worse" since the February 2007 VA examination, to include 
homicidal ideation, that he was not currently working because 
of his PTSD, and that he had become a hermit and lived most 
of his life segregated from his wife.  While the parties to 
the Joint Motion indicated that the Board had mentioned this 
evidence in its decision, the parties found that the Board's 
analysis did not reflect consideration of it to the 
disability rating assigned, noting that the statements of the 
February 2007 VA examiner regarding no homicidal ideation, 
that the Veteran was able to work, and that the Veteran 
maintained his marital relationship, were difficult to 
reconcile with the Veteran's later testimony before the 
Board.  The parties to the Joint Motion also indicated that 
the Board failed to discuss the significance of the Veteran's 
GAF score of 49, and stated that it was unclear how the 
physician who conducted the examination reached the 
conclusion that the Veteran's symptoms were moderate in light 
of this GAF score.  And the parties to the Joint Motion found 
that the Board must consider staged ratings, as appropriate.

Next, the parties to the Joint Motion found that the Board 
improperly relied on an inadequate March 2007 VA examination 
when evaluating the Veteran's lumbar spine disability.  Here, 
the parties found that the examining physician noted that the 
Veteran was able to bend 75 degrees from the vertical three 
times without any loss of motion, but that the Veteran 
complained of pain and stiffness in the low back when doing 
so.  The examiner, however, failed to report where in the 
available range of motion the Veteran first experienced pain. 
The parties found that the Board should ensure that the 
Veteran is afforded an adequate VA examination that addresses 
his current lumbar spine smptomatology and that, using a 
goniometer, the examining physician should determine where in 
the available range of motion the Veteran first experiences 
pain.  The examination report should include this measurement 
for all three planes of motion and in both directions in each 
plane.  The parties to the Joint Motion found that the Board 
must consider staged ratings, as appropriate.

Based on the foregoing, and consistent with the Court's 
November 2009 Order, the Board finds that this matter should 
be remanded, and that upon remand, the Veteran should be 
provided appropriate VA examinations in order to address the 
issues set out in the November 2009 Court Oder and Joint 
Motion.  In this regard, the Board also notes that because 
the Veteran has reported that his PTSD symptoms have 
worsened, this matter must be remanded for the Veteran to 
undergo contemporaneous and thorough VA examination.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination to determine 
the current extent and severity of his 
service-connected PTSD.  It is 
imperative that the examiner reviews 
the evidence in his claims folder, 
including a complete copy of this 
REMAND, and acknowledges such review in 
his or her report.   The examination 
report should reflect consideration of 
the Veteran's documented, relevant 
medical history.  All appropriate tests 
and studies should be conducted, and 
all clinical findings should be 
reported in detail.  The examiner 
should report whether PTSD causes or 
would be expected to cause deficiencies 
in most of the following areas: work, 
school, family relations judgment, 
thinking, or mood.  

The examiner should also provide a 
multi-axial assessment, including 
assignment of a Global Assessment of 
Functioning (GAF) score and an 
explanation of what the score means.  
The examiner should specifically 
comment on the Veteran's October 2008 
hearing testimony pertaining to 
relevant symptomatology bearing on his 
current level of disability, including 
statements indicating that the Veteran 
believed that his symptomatology had 
gotten " significantly worse" since 
the February 2007 VA examination, to 
include homicidal ideation, that he was 
not currently working because of his 
PTSD, and that he had become a hermit 
and lived most of his life segregated 
from his wife.  The examiner should 
also discuss the significance of the 
Veteran's GAF score and comment on the 
relationship of this score to the 
Veteran's PTSD symptoms, e.g., why the 
Veteran's symptoms could be considered 
moderate in light of the Veteran's GAF 
score.  

All examination findings and the 
complete rationale for all opinions 
expressed and conclusions reached 
should be set forth in a legible 
report.  

2.  The RO should schedule the Veteran 
for an appropriate VA examination in 
order to determine the current severity 
of the service-connected lumbar spine 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

(a)  The examiner should identify and 
express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion 
and the presence or absence of muscle 
spasm, guarding or localized 
tenderness, and their effect upon gait 
and spinal contour) of the Veteran's 
back.  The examiner should conduct all 
indicated tests and studies, to 
include X-rays and range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  
In addition, using a goniometer, the 
examining physician should determine 
where in the available range of motion 
the Veteran first experiences pain.  
The examination report should include 
this measurement for all three planes 
of motion and in both directions in 
each plane.  

(b)  In rendering this opinion, the 
examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the back.  To the extent 
possible, the examiner should express 
any functional loss in terms of 
additional degrees of limited motion.  
The examiner should also specifically 
address whether there is muscle spasm 
on extreme forward bending; loss of 
lateral spine motion, unilateral, in a 
standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or 
abnormal mobility on forced motion.  
And the examiner should express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the examiner should so 
state.  

(c)  If possible, the examiner should 
state whether the back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

(d)  With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to 
include reflex changes, characteristic 
pain, and muscle spasm, and express an 
opinion as to their severity.  Any 
peripheral nerve or nerves involved, 
resulting from the service-connected 
disability should be identified and 
described.  And any functional 
impairment of the extremities due to 
the disc disease should be identified.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again readjudicate 
the Veteran's claims, including 
consideration of 38 C.F.R. § 3.321(b)(1) 
and Rice v. Shinseki, 22 Vet. App. 447 
(2009).  If a determination remains 
adverse to the Veteran, the Veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).







	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


